Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Independent Registered Public Accounting Firm in the Prospectus and Statement of Additional Information and to the use of our reports: (1) dated April 22, 2010 with respect to the financial statements of Principal Life Insurance Company Variable Life Separate Account, (2) dated March 15, 2010 with respect to the consolidated financial statements of Principal Life Insurance Company, and (3) dated March 15, 2010, with respect to the financial statement schedules of Principal Life Insurance Company, in Post-Effective Amendment No. 32 to the Registration Statement (Form N-6, No. 33-13481) of Principal Life Insurance Company Variable Life Separate Account and the related prospectus of the Principal Flexible Variable Life. /s/Ernst & Young LLP Des Moines, Iowa April 22, 2010
